Case 1:17-cv-05739-NLH-KMW Document 83 Filed 08/19/21 Page 1 of 1 PageID: 582



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    TRUSTEES OF INTERNATIONAL
    UNION OF PAINTERS AND ALLIED            1:17-cv-05739-NLH-KMW
    TRADES DISTRICT COUNCIL 711
    HEALTH & WELFARE FUND, et al.,

                Plaintiffs                  ORDER and FINAL JUDGMENT

          v.

    DANCO PAINTING, LLC,

                Defendant.



      For the reasons expressed in the Court's Opinion filed

today,

      IT IS on this 19th day of August, 2021

      ORDERED that Plaintiffs’ Motion for Default Judgment [ECF

79] be, and the same hereby is, GRANTED; and it is further

      ORDERED that judgment is hereby entered in favor of

Plaintiffs and against Defendant Danco Painting, LLC, in the sum

of $738,742.76.




                                            /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
